Title: To George Washington from Elias Boudinot, 8 July 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir
                            Princeton July 8th 1783
                        
                        This will be handed to your Excellency by the Count Del Vermé, a nobleman of Milan in Italy—By Means of his
                            Cousin Prince Caraminici an Ambassador at the Court of London, he was recommended by the Duke of Portland to Dr Franklin
                            Mr Laurens & Mr Adams, who have warmly addressed this illustrious Traveller to the Notice of Congress—Permit me Sir
                            to request your kind attention to the Count on his Visit at Head Quarters—His design is to make a
                            Tour through the united States, and to see the principle Men of each State.
                        I recieved your Excellency’s favour by the return of my Express, who went off in such Haste, as made me
                            guilty of an omission in not acknowledging the receipt of your Excellency’s favours of the 24th & 25th Ultimo,
                            which had come safe to Hand, and the Sentiments of which gave great Pleasure & Satisfaction to Congress. I have the
                            Honor to be with the most perfect Esteem & Regard Your Excellency’s Most Obedt & very Hble Servt
                        
                            Elias Boudinot
                        
                    